Citation Nr: 1724827	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-41 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to July 1969.  His service decorations include a Purple Heart medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the hearing is of record.

The Board notes that although the RO's March 2017 Supplemental Statement of the Case (SSOC) and the subsequent post-remand brief submitted by the Veteran's representative discuss the issues of entitlement to a compensable disability rating for bilateral hearing loss prior to August 6, 2015 and entitlement to a disability rating in excess of 20 percent for bilateral hearing loss from August 6, 2015, those issues were denied in an August 2016 final decision by the Board and are no longer part of the instant appeal.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1000.  Therefore, those issues are not currently before the Board and will not be further addressed herein.

The Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in August 2016 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

II.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a), see also 38 C.F.R. § 4.19.

The Veteran meets the schedular criteria for an award of TDIU; he is in receipt of a combined 70 percent evaluation for his service-connected disabilities from August 27, 2015, and is in receipt of a 50 percent evaluation for Posttraumatic Stress Disorder (PTSD).  See 38 C.F.R. § 4.16(a). 

The Veteran testified at his June 2016 hearing that his hearing loss led to his decision to retire from his job as an elevator mechanic after 40 years because he could no longer hear the audio feedback utilized in modern computerized elevator maintenance.  The Veteran further testified that he had a high school education and went to school for electronics after his military service which was specific to elevator controls.  The Veteran indicated on his August 2015 Application for Increased Compensation based on Unemployability that he made approximately $90,000 prior to his retirement, but only made approximately $12,500 afterward; first as a part-time meal delivery driver from 2010 to 2013, then as a part-time elevator inspector from 2012 to 2015.

The Veteran was afforded VA examinations concerning his service-connected PTSD, scars, and tinnitus and hearing loss in November 2016.  His PTSD examination indicated that his symptoms did not substantially impair his employability, and his scars examination indicated that they did not affect his employability.  However, the Veteran's hearing loss examiner stated that he was unable to be employed where acute hearing is required, and that he had difficulty understanding the spoken voice unless it is face-to-face conversation in a quiet environment.

Based upon the Veteran's statements, and information received concerning his past employment and earnings, the Board finds that the preponderance of the evidence supports a finding for entitlement to a TDIU.  As indicated by the Veteran's June 2016 hearing testimony, work as an elevator mechanic requires acute hearing in order to differentiate between various tones related to determining issues with modern elevators.  Accordingly, the medical evidence of record indicates that he does not possess the hearing acuity necessary to perform what is essentially the only job that he has held since leaving the military.  Although the Veteran has worked since he retired from his job as an elevator mechanic, he was unable to obtain consistent work and the Board finds that his subsequent part-time employment was marginal.  Considering the Veteran's education and occupational experience, the Board finds that he is unable to obtain or maintain substantially gainful employment due to his service connected disabilities.

Accordingly, the Veteran is unemployable due to service-connected disabilities and entitlement to TDIU is granted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


